Citation Nr: 0949113	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  03-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a third metacarpal fracture of the right hand 
with carpal tunnel syndrome prior to November 8, 2005, and in 
excess of 30 percent thereafter. 

2.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
residuals of a third metacarpal fracture of the right hand 
with carpal tunnel syndrome.
 
(The issue of entitlement to an effective date earlier than 
November 8, 2005 for the grant of service connection for 
carpal tunnel syndrome of the right hand is the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to 
March 1988.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issues on appeal were originally before the Board in 
April 2005 and again in July 2007 when they were remanded for 
additional evidentiary development.  Most recently, after 
completing some of the requested actions, the RO continued 
the denial of the claims (as reflected in a May 2009 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.  

In March 2007, the Veteran presented testimony during a March 
2007 hearing before Veterans Law Judge (VLJ) Barbara B. 
Copeland in Washington, D.C.  The issues that were addressed 
at that hearing were limited to the issues that are the 
subject of this decision.  An additional hearing was held 
before VLJ Michael D. Lyon in September 2009.  

Since the Veteran testified at two different hearings before 
two different VLJs, the issues on the front of this document 
are being reviewed by a panel of three VLJs, including those 
presiding over each hearing.  Transcripts of both hearings 
have been associated with the claims file for consideration.  
See 38 C.F.R. § 20.707 (2009) ("The Member or Members who 
conduct the hearing shall participate in making the final 
determination of the claims[.]")

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
as to these issues.

The Veteran asserts that his service-connected residuals of a 
third metacarpal fracture of the right hand with carpal 
tunnel syndrome is more severe than reflected in the current 
disability ratings assigned.   

Initially, the Board notes that in a February 2009 VA 
examination report, the VA examiner identifies that the 
Veteran still has scars from the Veteran's service-connected 
injury to his right hand.  The examiner notes that there are 
scars over the median nerve, the wrist and the flexor 
surface.  However, any scars related to the Veteran's right 
hand injury in service have not been fully described.  A more 
complete description of the scarring is needed to ascertain 
whether there is a basis for a separate compensable rating.

In addition, during the September 2009 hearing, the Veteran 
asserted that he had limitation of motion of his right hand.  
The Board observes that separate ratings may be assigned for 
the separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  The examination 
does not sufficiently describe any limitations of finger, 
hand, or wrist motion nor is there any hand grip testing 
accomplished.  Additional findings are needed in light of the 
Veteran's testimony of loss of right hand motion as separate 
compensable ratings for any orthopedic manifestations may be 
indicated if separate anatomical limitations are shown.

Lastly, the Veteran has continuously asserted that he has 
been diagnosed with right elbow disabilities that are related 
to his service-connected third metacarpal fracture of the 
right hand with carpal tunnel syndrome.  A February 2009 VA 
examination report notes that the Veteran reported numbness 
of the 4th and 5th fingers on the right hand that goes all 
the way up to the elbow and forearm.  However, there is no 
medical opinion of record that has determined whether the 
Veteran has a current right elbow disability, neurological or 
orthopedic, that is related to service or his service-
connected right hand disability.  There is one negative 
opinion on file from 2004, but no reasoning was provided.  It 
was requested that the medical basis of that opinion be set 
out, but no such reasoning is currently found.

Finally, in view of the holding in the separate decision 
release, further RO review is needed for due process reasons.  
The RO should undertake to evaluate the disability from the 
earlier date of the award of service connection.

Thus, the Board has insufficient competent medical evidence 
on file to make a decision on each of the claims on appeal. 
Accordingly, the Veteran should be scheduled for appropriate 
VA examinations, to address the manifestations of the 
service-connected  residuals of a third metacarpal fracture 
of the right hand with carpal tunnel syndrome, to include any 
scars, as well as to determine the nature and etiology of any 
current right elbow disability. See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i) (2009).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the VA 
medical center (VAMC) in Washington, D.C., dated through 
April 2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must 
obtain all outstanding medical records from the Washington, 
D.C. VAMC, dated from April 2007 to the present.

Lastly, in readjudicating the increased rating claim on 
appeal, the RO  must document its specific consideration of 
whether additional "staged  ratings" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007), are appropriate.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the VAMC 
in Washington, D.C. all outstanding 
medical records from April 2007 to the 
present. The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo appropriate VA 
examinations, by an appropriate 
examiner(s) for orthopedic and 
neurological symptoms.  The entire claims 
file must be made available to the 
examiner(s) designated to examine the 
Veteran.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

The examiner should clearly identify all 
orthopedic manifestations associated with 
the Veteran's service-connected right 
hand disability, including the presence 
of arthritis.  The examiner(s) should 
conduct range of motion testing of the 
right hand, expressed in degrees.  The 
examiner(s) should render an opinion as 
to whether the Veteran's right hand 
disability causes weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy.  If pain on motion is observed, 
the examiner(s) should indicate the point 
at which pain begins.  The examiner(s) 
should render an opinion, based upon his 
or her best medical judgment, as to the 
extent to which the Veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors in terms 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  All residual scarring 
should also be described.

The examiner(s) should clearly identify 
all neurological symptoms associated with 
the Veteran's service-connected residuals 
of third metacarpal fracture of the right 
hand with carpal tunnel syndrome. The 
examiner(s) should also offer an opinion 
as to whether the Veteran has any 
separately ratable neurological residuals 
as a manifestation of the service-
connected right hand disability.  If so, 
considering all clinical findings, the 
examiner(s) should provide an assessment 
as to whether any impairment of any 
affected nerve is best characterized as 
resulting in mild, moderate, moderately 
severe, or severe incomplete paralysis; 
or complete paralysis.

The examiner(s) should also clearly 
identify all current right elbow 
disability/ies, orthopedic and 
neurological, as appropriate.  With 
respect to each diagnosed disability, the 
examiner(s) should opine whether the 
disability is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) the such disability is the 
result of injury or disease incurred in 
or aggravated during the Veteran's 
military service.
Further, for each diagnosed right elbow 
disability, the examiner(s) should opine 
whether it is at least as likely as not 
(i.e. there is a 50 percent or greater 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
Veteran's service-connected residuals of 
a third metacarpal fracture of the right 
hand with carpal tunnel syndrome.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

3.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
dermatology examination. The entire 
claims file must be made available to the 
examiner.  The examiner should render 
findings pertinent to any residuals 
scars, to include describing all scars 
associated with the residuals of a third 
metacarpal fracture of the right hand 
with carpal tunnel syndrome; and, for 
each scar, stating the size of the area 
affected (in inches or centimeters), 
whether the scar is deep or superficial, 
is linear or nonlinear, causes limitation 
motion, is unstable, or is painful on 
examination.

4. After completing the requested action, 
and any additional development deemed 
warranted, the RO/AMC should readjudicate 
each of claims on appeal in light of all 
pertinent evidence and legal authority, 
to include consideration of all 
applicable diagnostic codes and 38 C.F.R. 
§ 3.310.  The RO/AMC's readjudication 
should include all considerations due 
under Esteban v. Brown, 6 Vet. App. 259 
(1994) (impairments associated with a 
Veteran's service-connected disability 
may be rated separately unless they 
constitute the same disability or the 
same manifestation).

In addition, the RO/AMC's readjudication 
should include consideration of whether 
additional "staged rating," pursuant to 
Hart (cited to above), is appropriate. 

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and  bases for all 
determinations, and afford them the 
appropriate time period for  response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


			
	Barbara B. Copeland	RENE´E M. PELLETIER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	MICHAEL D. LYON 
                                                        
Veterans Law Judge
                                               	  Board of 
Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


